Citation Nr: 1619267	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-37 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial rating for residuals of a right knee injury/meniscal tear, currently evaluated as 10 percent disabling from November 26, 2008.

3.  Entitlement to an initial compensable rating for scarring associated with residuals of the right knee injury/meniscal tear.

4.  Entitlement to a total rating based upon individual unemployabiity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from May 2005 to November 2008.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that, in pertinent part, denied service connection for bilateral hearing loss and a left shoulder disorder and granted service connection for a right knee disability and knee scars, assigned initial 10 percent and noncompensable ratings, respectively, from November 26, 2008.  Jurisdiction of this case is with the VA RO in St. Petersburg, Florida.

In May 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  In an April 2014 rating decision, the RO granted service connection for a left shoulder disability that was assigned an initial 10 percent rating from November 26, 2008.  The RO's action represents a full grant of the benefits sought as to this claim.

An unappealed November 2013 rating decision denied entitlement to a TDIU.  Nevertheless, a TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for arthritis of the right knee and left shoulder, and arthritis, have been raised by the record in August and September 2009 and March 2012 statements and the Veteran's Application for Disability Compensation and Related Compensation (VA Form 21-526EZ) received in June 2014.  The matter of arthritis of the right knee is part and parcel of the increased rating claim on appeal.  38 C.F.R. § 4.71a (2015).  

It is unclear if, by the June 2014 claim, the Veteran seeks to file a claim for a higher initial rating for his left shoulder disability.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for clarification of the Veteran's intent and appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of increased rating for the Veteran's right knee disabilities and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Current left ear hearing loss is not related to a disease or injury in active service.

2.  The Veteran does not have any current right ear hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2008, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

There was substantial compliance with the Board's May 2013 remand as the Veteran was scheduled for VA audiology examination in April 2014 and VA treatment records, dated to March 2014, were obtained and not subsequent treatment has been reported.

The Board is satisfied that the duties to notify and assist have been met.

A. Facts and Analysis

Contentions

The Veteran contends that his duties on a flight line exposed him to acoustic trauma from aircraft noise that caused current hearing loss.  His duties during military service consisted of flight line operations and flight deck work.  See October 2008 pre-discharge VA examination report.  He used hearing protection and required a hearing conservation program.  Id.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as the type of hearing loss he experiences or whether the hearing loss meets VA's definition of hearing loss disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran has reported noise exposure in service while serving aboard an aircraft carrier on a flight deck.  His Certificate of Release or Discharge from Active Duty (DD Form 214) shows that he was an aviation boatswain's mate (launching and recovery equipment) in the United States Navy.  Service treatment records include regular audiograms for his exposure to steady noise.

During the October 2008 pre-discharge VA examination, the Veteran described having constant tinnitus since 2006 as a result of his duties on a flight deck in the Navy.  The examiner diagnosed bilateral tinnitus that was at least as likely as not due to the Veteran's noise exposure in the military.  Service connection for tinnitus was granted by the RO in the December 2008 rating decision on appeal.

The Veteran's reports of exposure to acoustic trauma in service are credible and consistent with the circumstances of his military duties.

Left Ear

The record shows current left ear hearing loss as defined in 38 C.F.R. § 3.385.  See April 2014 VA examination report. 

The remaining question is whether there is a link between the current disability and the in-service disease or injury (in this case, exposure to acoustic trauma). 

There is no documentation of any pertinent complaints in service, including during audiograms performed in May and December 2005 and January and May 2007.  

During an October 2008 VA pre-discharge examination the Veteran reported hearing loss since 2006 and that he used ear protection in service.  On audiological evaluation at that time, pure tone thresholds, in decibels (dB), were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
10
5

Speech recognition on the Maryland CNC word list was 98 percent in the left ear.  The VA examiner did not report findings of left ear hearing loss consistent with VA regulations.  38 C.F.R. § 3.385

The post service VA and non-VA medical evidence, in its entirely, is devoid of any mention of treatment for left ear hearing loss.

On VA audiological examination in April 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
30
30
35

Speech recognition on the Maryland CNC test was 94 percent in the left ear.

The examiner diagnosed a conductive hearing loss in the Veteran's left ear that was not at least as likely as not (50 percent probability or greater) caused by or a result of military service.  The examiner's rationale was an abnormal otoscopy, with conductive hearing loss that was not consistent with noise-induced hearing loss, normal bone thresholds, and normal hearing at the time of separation from the military.

Here the probative medical evidence of record does not support a finding that the Veteran's left ear conductive hearing loss developed due to in-service noise exposure.  

The Veteran is competent to describe his observable symptoms, such as decreased hearing.  To the extent he is claiming that hearing problems have persisted since service, this is inconsistent with his reports and the service treatment records.  While he reported hearing loss that started in 2006, no diagnosed hearing loss disability was found on audiograms performed in 2007 and on pre-discharge examination in October 2008.  Hence, his reports of symptoms beginning in service and continuing since are not deemed credible. 

Moreover, while sensorineural hearing loss is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, conductive hearing loss is not a listed chronic disease, and the first documented evidence of conductive hearing loss in the left ear is from 2014, more than 8 years after the Veteran's discharge.

The only reported in-service disease or injury is noise exposure; but the VA examiner found that the Veteran had a type of hearing loss that is not caused by noise exposure.  The examiner provided a rationale for the opinion and there is no other competent evidence relating the current disability to service.

Given that (1) the only probative opinion of record is against a finding that a relationship exists between the development of the Veteran's left ear conductive hearing loss and his service, even when considering the history of in-service noise exposure; (2) that conductive hearing loss cannot be presumed to have been incurred during service under the provisions of 38 C.F.R. § 3.309(a) even if it did have onset within a year of his separation from service; and, (3) that the Veteran's service records include a "normal" clinical evaluation of the ears upon separation (in October 2008) and no documented complaints of any hearing loss or ear related problems, the Board finds that, the current left ear hearing loss, is not related to military service is not established by the record. 

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim for conductive hearing loss, and against the conclusions of the examiner above, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  

Accordingly, because a relationship has not been established between the Veteran's left ear conductive hearing loss and his period of active service, the benefit sought on appeal is denied.   A preponderance of the evidence is against the claim for service connection for left ear hearing loss.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Right Ear

Service treatment records do not discuss right ear hearing loss.  The records show that the Veteran's hearing acuity was regularly monitored due to his noise exposure.  See May and December 2005 and January and May 2007 audiograms.  

On VA audiological examination in October 2008, prior to discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10

The Veteran's score on the Maryland CNC word list was 94 percent.  The VA examiner did not report findings of right ear hearing loss consistent with VA regulations.  38 C.F.R. § 3.385

The post service VA and non-VA medical evidence, in its entirely, is devoid of any mention of treatment for right ear hearing loss.

On VA audiological examination in April 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
5

The Veteran's score on the Maryland CNC word list was 100 percent.  The VA examination did not report findings of right ear hearing loss consistent with VA regulations.  Id.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, a diagnosis of right ear hearing loss is a complex finding that goes beyond the mere observation of symptoms by a lay person.  In other words, the clinical pathology of hearing disorders is not readily recognizable by a layman, such as varicose veins or acne, and the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for right ear hearing loss.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


REMAND

The Veteran underwent VA examination of his right knee in April 2014.  He reported knee flare-ups caused by cold weather, prolonged movement, and squatting, that impacted his function.  Range of motion testing revealed painful right knee motion at 90 degrees of flexion and 45 degrees of extension.  

The examiner did not, however, indicate the degree of additional limitation due to functional factors.  For disabilities evaluated on the basis of limitation of motion, due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  An adequate VA examination must include these findings.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The April 2014 VA examiner reported that the Veteran had "several scars on the right knee and reports of numbness overlying the right shin area that is slowly improving."  It is unclear if the Veteran's right shin numbness is associated with his knee scars.  Further clarification is needed.

The Veteran requested a separate rating for arthritis of the right knee in August and September 2009, March 2012, and June 2014.  In June 2014, he reported that Dr. S.D., his orthopedic surgeon had scraped arthritis from his right knee during his March 2012 meniscus surgery.  X-rays taken in March 2009 revealed mild degenerative arthrosis of the medial compartments of the knee joint.  A March 2012 magnetic resonance image (MRI) showed moderate joint effusion.  February 2014 x-rays showed mild to moderate degenerative changes and mild inflammation of the knee.  All manifestations of the Veteran's right knee disability must be considered in evaluating his increased rating claim.  38 U.S.C.A. § 1155 (West 2014).		

In adjudicating claims for a TDIU, the duty to assist in this case requires an opinion as to the effect the Veteran's service-connected disabilities have on his ability to work.  Floore v. Shinseki, 26 Vet. App. 376 (2013); but see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities).  There is no such opinion currently of record; hence an examination and opinion are required.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Ask the April 16, 2014 VA physician-examiner to review the claims file and to answer the following questions.  If the examiner is not available or unable to answer the questions, arrange for a new examination.

a. The examiner should provide an opinion as to whether there is any additional functional limitation of the right knee in terms of the degree of additional limitation due to flare-ups or weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movement smoothly, swelling, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, or pain.

i. The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.  The examiner should also comment on the presence (if any) of right knee arthritis.

ii. If deemed necessary, or if the April 2014 examiner is unavailable, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

iii. The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should comment on the presence (if any) of right knee arthritis.

iv. The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

v. If the examiner is unable to answer these questions, reasons for this inability should be provided.

b. The April 2014 examiner should clarify if the Veteran's complaints of numbness overlying the right shin area are associated with his knee scars, or with the right knee injury/meniscal tear, or with another disorder.  

Reasons should be provided for opinions offered.

2. The Veteran should also be afforded an examination to assess the impact of his service-connected disabilities (left shoulder disability, tinnitus, right ear hearing loss, scalp scar, right knee injury, right knee scars, and saphenous nerve sensory neuropathy) on his ability to engaging in employment consistent with his education and occupational experience.  The examiner should note review of the claims folder and provide reasons for the opinion. 

a. If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

b. If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3. If, after completion of the above, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU, refer the case to VA's Director of Compensation & Pension for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).

4. If the benefit on appeal remains denied, issue a supplemental statement of the case that includes consideration of a separate rating for arthritis of the right knee.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


